ALLREAD, J.
This action was brought in the Common Pleas by White to recover damages for the alleged malicious, unjust and unreasonable interference with her employment and procuring her discharge therefrom. A controversy arose between the When Store Co. and White over the payment of a small bill she claimed she did not owe. She claims that because she would not pay it, its agents induced her employer to discharge her from a position she had held for a considerable period of time. The jury gave her a verdict of §1,000.
Plaintiff in error contends that the case should have been taken from the jury; that verdict and judgment are against the manifest weight of the evidence, and that the trial court erred in certain charges and statements of the evidence.
The Appellate Court held:
1. The gist of the action being the alleged interference by the Store Co. with the employment of White, it was necessary for her to prove
2. That while the direct evidence is against W. there are certain circumstances of such cogency tending to raise such an inference in her favor as to require the case to go to the jury. The evidence was sufficient and satisfied the scintilla rule, and there was also sufficient circumstantial evidence tending to prove defendant acted unjustly and unreasonably to justify the court in submitting the case to the jury.
3. The force and effect of the testimony was to raise a question of credibility which is the peculiar province of the jury to determine. Taking all the evidence into consideration the conclusion has been reached that the vei-dict and judgment are not contrary to the clear and manifest weight of the evidence.
4. The general charge of the trial court was fair and contains no prejudicial error, and upon consideration of the entire record the judgment is affirmed..